A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting in part.
I join in parts I through IV and part VI of the court’s opinion, but dissent from part V. I would hold that the Labor-Management Reporting and Disclosure Act (LMRDA) required Local 617 to provide Tanzillo with copies of the collective bargaining agreements in effect while he worked for Arrow, even though he was neither a Local 617 member nor an active Arrow employee when he requested them.
The facts pertinent to this issue are simple. Andrew Tanzillo worked for Arrow Transportation Company from 1951 to 1967, during which time he belonged to a bargaining unit represented by Teamster Local 617. He belonged to Local 617 as well, until transferring his union membership to Local 282, in 1968, shortly after beginning work at John Sexton Foods. When Tanzillo retired in 1979, a dispute arose as to whether, by virtue of his past employment with Arrow, he was eligible for benefits from Local 617’s pension fund. During the course of the dispute, and before bringing this action, Tanzillo asked Local 617 for copies of all collective bargaining agreements between it and Arrow covering the period of his Arrow employment, 1951-1967. He received only the 9/1/62-8/31/64 contract, and now claims that Local 617’s failure to provide the remaining agreements violated LMRDA, specifically 29 U.S.C. § 414. The relevant portion of § 414 compels union locals
to forward a copy of each collective bargaining agreement made by such labor organization with any employer to any employee who requests such a copy and *150whose rights as such employee are directly affected by such agreement____1
Local 617 reads this provision to mean that Tanzillo has no § 414 rights because he was not an employee of Arrow, within the meaning of the LMRDA, when he requested the agreements. Though the majority agrees with the union, I find such a narrow reading of § 414 unwarranted by its language and violative of its purpose.
Section 414 guarantees “any employee” access to “each collective bargaining agreement” made with “any employer” so long as the requested agreement directly affects his or her rights as an employee. Nothing in this expansive language suggests that only those employment-related rights created by a union-negotiated contract with an individual’s current employer trigger § 414. On the contrary, by its liberal use of “each” and “any” the statute recognizes that collective bargaining agreements retain vitality beyond their expiration dates and can affect the rights of those who have worked under their provisions far into the future.
This inclusive language reflects the purpose of § 414. Senator McClellan, who introduced the access requirement as an amendment to the Senate version of what became the LMRDA did so out of a belief that workers “are entitled to know the terms of the contracts under which they are working, under which they have rights, and under which their wages, working conditions, and so forth, are defined.” 105 Cong.Rec. 6554 (April 23, 1959), reprinted, in 2 NLRB, Legislative History of the Labor-Management Reporting and Disclosure Act of 1959, at 1159 (1959). This court holds a similar view of the purpose of § 414, observing in Price v. International Brotherhood of Teamsters, 457 F.2d 605,
610 (3d Cir.1972) that “[tjhis part of the Act’s ‘Bill of Rights’ was intended to permit employees to be able to enforce their rights under the contract by allowing them to see what benefits they were entitled to under the agreement.” The crux of § 414 is simple — a person whose rights are defined by a collective bargaining agreement must know what the agreement says if those rights are to have meaning.2
Tanzillo is just such a person. The agreements he requested deal with Arrow’s obligation to make pension fund contributions during his tenure as an Arrow employee, and thus affect his employment-related pension rights. He was an Arrow employee while those agreements were in effect, and now seeks to vindicate rights created by that employment and those agreements. To read him out of § 414 simply because he had no need to request the agreements until Local 617’s pension fund disputed his eligibility for benefits renders his contract rights meaningless to him, thus violating the statute’s fundamental purpose. The statutory definition of employee for LMRDA provides that:
“Employee” means any individual employed by an employer, and includes any individual whose work has ceased as a consequence of, or in connection with, any current labor dispute or because of any unfair labor practice or because of exclusion or expulsion from a labor organization in any manner or for any reason inconsistent with the requirements of this chapter.
29 U.S.C. § 402(f). This definition is silent as to the timing of the employment that will give an individual “employee” status vis a vis a particular employer. If anything, its reference to strikers recognizes that one who is not currently working can *151be an “employee” within the LMRDA. In other areas of labor relations law, courts confronted with similarly open-ended definitions of “employee” have looked, as I do here, to the purpose of the substantive law at issue in order to find the proper scope of the term. In the context of both duty of fair representation law and challenges to the legality of employer contributions to union-established welfare and pension funds, this approach has yielded definitions of “employee” that include individuals no longer currently working for the relevant employer.
In Blassie v. Kroger Company, 345 F.2d 58 (8th Cir.1965), for example, the Eighth Circuit held that consistent with a statute allowing employer contributions to pension and welfare trust funds to be made only “for the sole and exclusive benefit of the employees of such employer,” 29 U.S.C. § 186(c)(5), retirees were eligible beneficiaries of trusts established during their active employment, and “employees” for purposes of the statute. 345 F.2d at 68. Interpreting the same statute, a district court in this circuit held that retirees who obtained their contractual right to pension benefits while employed by a company no longer contributing to the fund, and who had never worked for a currently contributing employer, were nevertheless “employees” within § 186(c)(5) and thus eligible for benefits under the fund. Crawford v. Cianciulli, 357 F.Supp. 357, 372 (E.D.Pa.1973). In reaching their holdings and recognizing inactive workers as employees, the Blassie and Crawford courts rejected the same literal definition of “employee” that Local 617 has advanced.
This court, too, has embraced a conception of “employee” designed to protect rights created by collective bargaining agreements. In Nedd v. United Mine Workers, 400 F.2d 103 (3d Cir.1968), retired coal miners sued their union for its failure to compel employers to make bargained-for royalty payments into the union’s pension fund, accusing the union of favoring active miners over retired ones. Noting that the union allegedly entered into contracts undertaking to protect the rights of retired workers, Chief Judge Hastie wrote that the Union’s duty as a “representative of employees to act in their interest, fairly and in good faith, and without unreasonable discrimination throughout the area in which it has been empowered to function” attached to its dealings with and on behalf of the retirees. 400 F.2d at 105. Though the duty of fair representation “arises out of the union-employee relationship,” 400 F.2d at 106, and the retirees were not active workers, they were nonetheless employees for the purposes of duty of fair representation law.3
Labor relations jurisprudence, as well as the language and purpose of § 414, support the conclusion that Tanzillo is an “employee” to whom Local 617 should have forwarded copies of the requested collective bargaining agreements.4 I would hold *152that so long as a collective bargaining agreement continues to affect the employment-related rights of an individual who at one time worked under its provisions, he or she remains an “employee” within the meaning of § 414 entitled to copies of that agreement. I dissent from the court’s contrary holding.
We are not in this case dealing with “secrets of state”, or trade secrets, or classified confidential information. All that Mr. Tanzillo was seeking was a copy of the union contracts for the period that he was a member of Local 617. Thus, there is a perverse irony in the majority’s construction of progressive legislation that was intended to give union members a “bill of rights.” Though Local 617 collected his dues for more than sixteen years, the majority will not even require the union to provide Tanzillo a copy of the contract that they negotiated in his behalf. It is nothing less than shocking that the statute5 is so patently misconstrued to the detriment of working men and women, when the obligation of providing a copy of the contract to its own former member is such a miniscule burden on the union that purportedly represented him during the period in issue. Working men and women face enough barriers to obtaining the pensions to which they are due, and for which over the years they have labored; this court should not impose unnecessary burdens on retirees who merely seek to ascertain what pension rights their union, as the bargaining representative, had negotiated on their behalf.

. Section 414 also provides for access to collective bargaining agreements by union members. As the parties agree that Tanzillo was no longer a member of Local 617 when he made his request, this provision of the statute is irrelevant to my analysis.


. Meaningful access to collective bargaining agreements has been recognized as a crucial right owed to workers by unions. In Retana v. Apartment, Motel, Hotel and Elevator Operators Union, 453 F.2d 1018, 1023-24 (9th Cir.1972), the Ninth Circuit held that under duty of fair representation law, a union may have an affirmative obligation to provide non-English speaking bargaining unit members with information about their contract rights and relevant rules in their own language.


. In a subsequent appeal in Nedd, this court reaffirmed its holding in light of a challenge premised on the Supreme Court’s ruling in Allied Chemical and Alkali Workers of America Local No. 1 v. Pittsburgh Plate Glass Co., 404 U.S. 157, 92 S.Ct. 383, 30 L.Ed.2d 341 (1971), that retirees are not bargaining unit members and their interests are thus not mandatory collective bargaining subjects. See Nedd v. UMW, 556 F.2d 190, 199-200 (3d Cir.1977), cert. denied, 434 U.S. 1013, 98 S.Ct. 727, 54 L.Ed.2d 757 (1978).


. The majority apparently seeks to avoid the entire issue of whether Tanzillo is an “employee” for the purpose of § 414 by holding that "membership in the labor organization sued” is a prerequisite to bringing a suit under LMRDA, and noting that Tanzillo has not been a member of Local 617 since his voluntary withdrawal in 1967. There is, however, simply no requirement that a LMRDA private plaintiff be a member of the union sued at the time the suit is commenced; rather, it is only necessary that the plaintiff have rights that are protected by LMRDA. 29 U.S.C. § 412, which creates the private right of action, applies to “any person” — not “any union member” — "whose rights secured by the provisions of this subchapter have been infringed ____" (Emphasis added.) Hughes v. Local No. 11, 287 F.2d 810 (3d Cir.), cert. denied, 368 U.S. 829, 82 S.Ct. 51, 7 L.Ed.2d 32 (1961), on which the majority relies, is not to the contrary. That case involved a plaintiff who had never formally been admitted into union membership, and therefore arguably had never come within the protections of LMRDA. Thus, the majority cannot dodge the central issue of *152whether Tanzillo has rights protected under LMRDA by denying him standing to sue for their enforcement.


. Even if there were no statutory bill of rights, under the union’s fiduciary obligation, it should be obligated to provide a copy of the collective bargaining agreement when requested under the circumstances of this case. Cf. footnote 2 supra.